         Case 1:19-cv-05859-GHW Document 80 Filed 10/14/20 Page 1 of 1


                                                                        USDC SD:'-\'
                                                                        DOCL'�tD,T
UNITED STATES DISTRICT COURT                                            ILECTIW�ICALLY FILEI,>
SOUTHERN DISTRICT OF NEW YORK                                           DOC#: ---
------------------- X                                                   DATE Fll,ED:_   10/14/2020


AMY L. BALLIS, et al.,

                                         Plaintiffs,                  19-CV-05859 (GHW)(SN)

                       -against-                                               ORDER

UNITED STATES OF AMERICA, et al.,

                                         Defendants.

-------------------X

SARAH NETBURN, United States Magistrate Judge:

       On Friday, October 9, 2020, the Honorable Grego1y H. Woods assigned this matter to my

docket for settlement. In light of the Cowt's busy calendar, settlement conferences must

generally be scheduled at least six to eight weeks in advance. The Com1 will likely be unable to

accommodate last-minute requests for settlement conferences, and the patties should not

anticipate that litigation deadlines will be adjomned in response to late requests for settlement

conferences. The patties are directed to contact Courtroom Deputy Rachel Slusher by email at

Rachel_Slusher@nysd.uscomts.gov with three (3) mutually convenient dates, to schedule a

settlement conference for a time when they believe it would be productive.

       The paities should assume that the settlement conference will be conducted by telephone

using a platform that will allow the Comt to hold confidential conversations with counsel and the

pai1y representative(s) for each side.

SO ORDERED.

DATED:         October 14, 2020
               New York, New York
                                                       SJ:::ki;RN           1�
                                                       United States Magistrate Judge
